     Case 1:18-cv-00479-KD-B Document 26 Filed 06/26/20 Page 1 of 1                    PageID #: 100


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

KENNETH MORROW,                                       )
    Plaintiff,                                        )
                                                      )
v.                                                    )           CIVIL ACTION 1:18-00479-KD-B
                                                      )
LT. MCKENZIE, et al.,                                 )
     Defendants.                                      )


                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated May 22, 2020 is ADOPTED as the opinion of this Court. As

such, it is ORDERED that this Plaintiff's motion for injunctive relief (Doc. 19) is DENIED.


        DONE and ORDERED this the 26th day of June 2020.


                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE
